EXHIBIT 10.1

 

 

 

ELEVENTH AMENDMENT TO REVOLVING LOAN PROMISSORY NOTE

 

This Eleventh Amendment to Revolving Loan Promissory Note (this “Amendment”) is
made and entered into as of December 15, 2014, by and between AMERICAN AGCREDIT,
PCA, an agricultural credit association chartered pursuant to the Farm Credit
Act of 1971 (“Lender”), and ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited
partnership formerly known as ML Macadamia Orchards, L.P., and ROYAL HAWAIIAN
RESOURCES, INC., a Hawaii corporation formerly known as ML RESOURCES, INC.
(together, “Borrower”).

 

R E C I T A L S:

 

A.     Lender made Borrower a loan in the original amount of $5,000,000.00 (the
“Revolving Loan”), being one of the loans described in the Fourth Amended and
Restated Credit Agreement dated July 15, 2010, as amended by that First
Amendment to Fourth Amended and Restated Credit Agreement dated March 7, 2011,
as further amended by that Second Amendment to Fourth Amended and Restated
Credit Agreement dated July 12, 2012, as further amended by that Third Amendment
to Fourth Amended and Restated Credit Agreement dated August 27, 2013, as
further amended by that Fourth Amendment to Fourth Amended and Restated Credit
Agreement dated December 26, 2013, as further amended by that Fifth Amendment to
Fourth Amended and Restated Credit Agreement dated April 23, 2014, as further
amended by that Sixth Amendment to Fourth Amended and Restated Credit Agreement
dated July 31, 2014, as further amended by that Seventh Amendment to Fourth
Amended and Restated Credit Agreement dated September 30, 2014 and as further
amended by that Eighth Amendment to Fourth Amended and Restated Credit Agreement
dated December 15, 2014, to be executed concurrently herewith (together, the
“Credit Agreement”), and evidenced by a Revolving Loan Promissory Note dated
July 8, 2008, as amended by that First Amendment to Revolving Loan Promissory
Note dated June 30, 2009, as further amended by that Second Amendment to
Revolving Loan Promissory Note effective June 29, 2010, as further amended by
that Third Amendment to Revolving Loan Promissory Note effective July 15, 2010,
as further amended by that Fourth Amendment to Revolving Loan Promissory Note
dated July 15, 2010, as further amended by that Fifth Amendment to Revolving
Loan Promissory Note dated July 12, 2012, as further amended by that Sixth
Amendment to Revolving Loan Promissory Note dated August 27, 2013, as further
amended by that Seventh Amendment to Revolving Loan Promissory Note dated
December 26, 2013, as further amended by that Eighth Amendment to Revolving Loan
Promissory Note dated April 23, 2014, as further amended by that Ninth Amendment
to Revolving Loan Promissory Note dated July 31, 2014, and as further amended by
that Tenth Amendment to Revolving Loan Promissory Note dated September 30, 2014
(together, the “Revolving Note”).

 

 
 

--------------------------------------------------------------------------------

 

 

B.     Borrower has requested, and Lender has agreed to, among other things,
extend the maturity date of the Revolving Loan from December 15, 2014 to January
30, 2015.

 

B.     The parties are entering into this Amendment to evidence the extension of
the maturity of the Revolving Note.

 

NOW, THEREFORE, taking the forgoing Recitals into account, and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
parties agree as follows:

 

A G R E E M E N T

 

1.     Amendment of Maturity Date. The maturity date of the Revolving Note is
hereby extended from December 15, 2014 to January 30, 2015.

 

2.     No Other Amendments. Except as modified expressly or by necessary
implication herein or in the Credit Agreement, all of the terms and conditions
of the Revolving Note shall remain unchanged and in full force and effect. The
Term Loan (including the 2010 Term Loan) (or any other instrument not expressly
noted as affected hereby) is not affected by these presents.

 

3.     Security Remains In Effect. All instruments of security (“Security
Instruments”), remain in full force and effect and secure all obligations of
Borrower, as affected by these presents, including without limitation that
Mortgage, Security Agreement, Financing Statement And Assignment Of Rents dated
January 8, 2009, recorded in the Bureau of Conveyances of the State of Hawaii on
January 14, 2009, as Document No. 2009-004913, and filed in the Office of the
Assistant Registrar of the Land Court of the State of Hawaii as Document No.
3818975 and noted on Transfer Certificate of Title No. 283473, 337743, 337744,
510502, 589117, and 473851, as additionally charged and amended by that
Additional Charge To And Amendment Of Mortgage, Security Agreement, Financing
Statement And Assignment Of Rents effective June 30, 2009, recorded as aforesaid
as Document No. 2009-103496 through 2009-103497 and filed as aforesaid as
Document No. 3875709 through 3876710 and noted on the aforesaid Transfer
Certificates of Title, and as additionally charged and amended by that
Additional Charge to and Amendment of Mortgage, Security Agreement, Financing
Statement and Assignment of Rents made effective on July 15, 2010, recorded in
the Bureau of Conveyances of the State of Hawaii on August 6, 2010, as Document
No. 2010-0113108, and filed in the Office of the Assistant Registrar of the Land
Court of the State of Hawaii as Document No. 3986961 and noted on the aforesaid
Transfer Certificates of Title, and a security agreement dated May 1, 2000, a
supplement thereto dated May 1, 2004, a second supplement thereto dated July 8,
2008, a third supplement thereto dated June 30, 2009, and a fourth supplement
thereto dated July 15, 2010, and as additionally charged and amended by that
Additional Charge to and Amendment of Mortgage, Security Agreement, Financing
Statement and Assignment of Rents made effective on August 29, 2013, recorded in
the Bureau of Conveyances of the State of Hawaii on September 26, 2013, as
Document No. 201340533-S, and filed in the Office of the Assistant Registrar of
the Land Court of the State of Hawaii as Document No. T-8669165A thru
T-8669165B, and the financing statement(s) recorded as aforesaid as Document
No(s). 2000-059003 and 2010-113110. These presents do not and shall not affect
the priority of any of the Security Instruments. These presents are made as a
part of the same transaction(s) as the transaction(s) evidenced by the
instruments heretofore recited in these presents. Borrower jointly and severally
re-affirm(s) all of Borrower’s obligations to Lender whether as set forth in
this writing or in any other writing or otherwise (and whether as a borrower,
mortgagor, debtor, or otherwise).

 

 
 

--------------------------------------------------------------------------------

 

 

4.     This Amendment shall be governed by and construed in accordance with the
laws of the State of California, provided that the Lender shall retain all
rights arising under federal law.

 

IN WITNESS WHEREOF, this Eleventh Amendment to Revolving Loan Promissory Note
has been duly executed as of the date first written above.

 

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership formerly known as
ML MACADAMIA ORCHARDS, L.P.

       

By:

ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation formerly known as ML
RESOURCES, INC., its managing general partner

                   

 

By: /s/ Scott C. Wallace                  

 

Name: Scott C. Wallace                    

 

Title: President, CEO                              

ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation formerly known as ML
RESOURCES, INC.

             

By: /s/ Scott C. Wallace              

 

Name: Scott C. Wallace              

 

Title: President, CEO                   

                   

AMERICAN AGCREDIT, PCA

             

By: /s/ Dennis P. Regli                

 

Name: Dennis P. Regli                 

 

Title: Vice President                    

 

 

 